Each of the appellants was convicted of manufacturing intoxicating liquor for beverage purposes. Alcee Benoit was sentenced to pay a fine of $500 and costs, and to be imprisoned 60 days, and, in default of payment of the fine, to be imprisoned 9 months longer. Each of the two other defendants was sentenced to pay a fine of $500 and costs, and to be imprisoned 60 days, and, in default of payment of the fine, to be imprisoned 6 months longer. *Page 243 
Every issue in each of the three cases was decided to-day in State v. Doras Hebert (No. 26165) 103 So. 742.1 For the reasons given in that case, the verdict in each of these cases must be affirmed. But the sentence is excessive. When the judge sentenced each defendant to pay a fine of $500 and costs and to be imprisoned 60 days, he imposed the maximum penalty under the statute that was violated. Act 39 of Ex. Sess. 1921, p. 42.
The verdict in each case is affirmed; the sentence of each defendant to pay a fine of $500 and costs and to be imprisoned 60 days is affirmed; the additional sentence of imprisonment of Alcee Benoit for 9 months and of each of the two other defendants for 6 months is annulled.
1 Ante, p. 209.
                          On Rehearing.
By the WHOLE COURT.